[EDITOR'S NOTE: This case is unpublished as indicated by the issuing court.] CORRECTION TO THE MEMORANDUM OF DECISION DATED SEPTEMBER 26, 2000
The court hereby corrects the September 26, 2000 Memorandum of Decision as follows: the first full sentence on page eight should read:
  "The net value upon which either parties' purchase shell be made shall be the fair market value less the cost of the appraisal and the current balance of any existing mortgage or home equity line, if any, but estimated closing costs SHALL NOT be taken into consideration."
In all other respects the September 26, 2000 Memorandum of Decision shall remain as filed. CT Page 12065
THE COURT
SHAY, J.